Title: To Benjamin Franklin from Thomas Barclay, 22 April 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 22 April 1782
I had the honour to write Your Excellency the 11th. since which nothing of any Consequence has happen’d. The Ship is not yet arrived and as the premium of Insurance against the risk of the sea will not be above one or one and an half per Cent I have given orders to have her Cover’d— I was principaly induced to do this, as I have never received your Excellencys approbation or An approbation of the purchase.
The half of the Vessell belonging to Congress will be filled with their goods, the other half shall excepting about 30 or 40 Tons be likewise taken up with the public stores. The freight to be adjusted and paid in America by the Agent of Congress on the Customary terms. I expect every day the Cloathing, it Consists of about 3400 suites for Privates, Sergeants, Drummers and Corporals, the Amount will be under £2400 Sterg. But when I receive them I shall Value on you for that sum, as the ship will require some Disbursement here.
I Cou’d purchase about 1000 suites more at 10 s/(?) for the privates but I have declined it, as I beleive I may be able to make better terms. I expect to hear from Ostend on the subject in a few posts. These goods are lying there. It wou’d gratify me much to have your Excellencys sentiments of this Engagement. Mr Adams had his Audience of the States General at the Hague the day before Yesterday.

I have the honour to be with great respect Sir your Excellencys most obedt Servant
Thos. Barclay
His Excellency Benjamin Franklin Esq. at Passy
 
Endorsed: April 22.
